DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement IDS submitted on 1/14/22  the information disclosure statement was considered by initialing the PTO Form 1449. 
					 Drawings 
3. 	The Examiner has approved drawings filed on  9/20/21.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to  www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 9 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12  of U.S. Patent No.11,132,551 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  the claims of the instant application are anticipated by the claim of the 551. Claim 1 of the application is a broad version of claim 2 of patent 11,132,551 and is anticipated by claim 2 of the patent. Also claim 5 of the application is a broad version of claim 6 of patent 11,132,551 and is anticipated by claim 6 of the patent.  
With respect to claim 1, of the instant application , claim 2 of the 551 stipulates a system  comprising:
	 A method for classifying a set of video features, comprising:
 	accessing a video representative of a first set of video features ( note, first set of video features corresponds to skyline features, column 14, line 21) ; 
modeling the video representative of the first set of video features as a linear dynamical system ( column 14, lines 21-22) ; 
obtaining an observability matrix for the linear dynamical system ( column 14, lines 23 – 24) ;
extracting a set of tangent vectors using the observability matrix, 
             wherein the set of tangent vectors is representative of the linear dynamical system ( column 14, lines 25- 27); 
developing a probability density function representative of the linear dynamical system based on the set of tangent vectors ( column 14, lines 28- 29); 
assigning a score to a set of video features by evaluating the probability density function for each set of video features (note, assigning score corresponds to skyline features high  score implies  clear sky  and low score implies overcast sky, column 14, line 30- 32 ); 
obtaining a spatiotemporal representation of the set of video features in terms of Lyapunov exponents ( note, Lyapunov exponents are used to create a distinction between the classes using spatiotemporal to  classify skyline features based on clear sky and  over sky , column 14, line 30) ; and 
classifying a set of video features using a combination of the spatiotemporal representation and the score, wherein the largest Lyapunov exponents are representative of transition phases between a set of classes ( note, classifying skyline  features  based of overcast or clear, column 14, lines 30- 32).  Finally, the additional requirements variously set forth in claims 2- 4, 6- 9, of the instant application are variously stipulates by corresponding limitations set forth in claims 2- 12 of the 551 patent, so that  claims 1- 9  of the instant application are also fully anticipated by claims 1 – 12 of the patent.
With respect to claim 5, of the instant application , claim 6 of the 551 stipulates a system  comprising:
 A method for predicting a set of future video features, comprising: 
accessing a video, wherein the video is representative of a set of video features ( note, processor perform operations  using a set of pixel values from the video using time series matrix, column 14, lines 50  51);
 developing a time series matrix using a set of pixel values from the video; developing a phase space matrix from the time series matrix, wherein the phase space matrix is representative of the time series matrix in phase space, wherein phase space models all possible states of a system ( column 14, lines 52- 56); and 
calculating a set of trajectories in phase space, wherein the set of trajectories in phase space is calculated by performing kernel regression on a weighted average of neighboring points in phase space, wherein the neighboring points are selected using locality sensitive hashing ( column 14, lines 57- 60);
 wherein the set of trajectories in phase space is representative of a predicted set of pixel values, wherein the predicted set of pixel values is representative of a set of future video features ( column 14, lines 61- 64) . Finally, the additional requirements variously set forth in claims 2- 4, 6- 9, of the instant application are variously stipulates by corresponding limitations set forth in claims 2- 12 of the 551 patent, so that  claims 1- 9  of the instant application are also fully anticipated by claims 1 – 12 of the patent.
                 









Contact information
5. 	Any  inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is 571- 272-7446. The examiner can normally be available Monday through Friday between M-F & at am -5.00 pm Flex pm EST. if  attempt  to reach the examiner by telephone are unsuccessful, the examiners supervisor, Chan Park can be reached on 571 ~ 272-7409, The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8500, Any inquiry of a general nature are relating to the status of this application or proceeding should be directed of the Technology Center Receptionist whose telephone number is (671) 272- 2600. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAER only. For more information about the PAIH system, see http/?palr-direct.uspia.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-tree}? if} you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 600-788-9198 UN USA OR CANADA) or 571- 100-1000.
/Sheela C Chawan/
 Primary Examiner, Art Unit 2669